•-• ',;,;A;;.·~'<,;;.24;,;;5;;;,B,l;;(R;,;;ev;;..;;;02;,;;i0;;:,812;;;0~19;;.)l::;u::,ds::;;m;;;e":;,.;'i:;.na::,,:C;;;;,r:;;;im:;;;in~al.:,;Pe:;;;tt~yC::::•::::se~(M~o~d:,::ifi;,:ed:a.)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.._cP.::;ag:::_e:.;1o:;,;f,:..l   /   /_.I

                                                                 UNITED STATES DISTRICT COURT
                                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                                          United States of America                                                                                  JUDGMENT IN A CRIMINAL CASE
                                                                   V.                                                                               (For Offenses Committed On or After November 1, 1987)


                                            Jose Juan Mares-Ibarra                                                                                   Case Number: 3:19-mj-22696

                                                                                                                                                    L. Marcel Ste
                                                                                                                                                    Defendant's Attorne


        REGISTRATION NO. 86319298
                                                                                                                                                                                                         JUL O8 2019
        THE DEFENDANT:
         lZI pleaded guilty to count( s) I of Complaint
                                                                           ---'-----------------+-a~~~mrn~~mtt,0cl
          •       was found guilty to count(s)
                  after a plea of not guilty.
                  Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                                       Nature of Offense                                                                                                                           Count Number(s)
        8:1325                                                ILLEGAL ENTRY (Misdemeanor)                                                                                                                  I
          •       The defendant has been found not guilty on count(s)
                                                                                                                                     -------------------
          •       Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:

                                                         E\      TIME SERVED                                                              • ________ days
          IZl Assessment: $10 WAIVED IZl Fine: WAIVED
          IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         ,th7 defendant's possession at the time of arrest upon their deportation or yemoval,.,.         /VI r, ,r cS - (o Ile, cl 0
         :f".SI '\~o.µi;t_i;.ecpmme. nrls defendant be deported/removed with relative, (D1/i<,O "llJ )(:         charged in case                                 A\
                   'I \\/\j J'd-- ll'9LI                                 .                                                                                              ·
             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
        of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                              Monday, July 8, 2019
                                                                                                                                              Date of Imposition of Sentence


        Received )/
                               DUSM
                                         kt (~JL..                                                                                            IliiLli!;;;LOCK
                                                                                                                                              UNITED STATES MAGISTRATE JUDGE


         Clerk's Office Copy                                                                                                                                                                                              3: 19-mj-22696
